Citation Nr: 0805747	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-33 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).  

3.  Entitlement to non-service connected pension.

4.  Evaluation of allergic rhinitis, currently rated as 0 
percent disabling.

5.  Evaluation of mild degenerative spondylosis with spurring 
of bodies C2-C5, currently rated as 10 percent disabling.

6.  Entitlement to service connection for rotator cuff, right 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 2000 to August 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, and a decision of January 2006 from the VA 
RO in Waco, Texas. 

The issues of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rotator cuff tear of the right shoulder was manifested 
in service.

2.  The veteran's allergic rhinitis is manifested by no more 
than 20-30 % nasal obstruction and no polyps.

3.  The veteran's degenerative spondylosis with spurring of 
bodies C2-C5 is manifested by forward flexion of the cervical 
spine to 40 degrees minus 5 degrees secondary to pain with a 
combined range of motion of 330 degrees, with no muscle spasm 
or guarding..


CONCLUSIONS OF LAW

1.  A rotator cuff tear of the right shoulder was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.31, 4.97 Diagnostic Code 6522 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative spondylosis with spurring of bodies C2-C5 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notices in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In VCAA letters of June 2004, 
November 2005 and December 2005 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, until a letter of March 2006.  
However, the Board finds that the appellant's claim is being 
denied, therefore there can be no possibility of prejudice to 
the appellant even if the appellant was not informed of the 
same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded VA examinations.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection for right shoulder rotator cuff tear

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disability is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

The veteran is claiming service connection for a rotator cuff 
tear of the right shoulder.  After a careful review of the 
evidence the Board finds that the evidence is in favor of a 
grant for service connection.

In a Report of Medical History of June 2003 accompanying a 
Separation Physical of June 2003 the veteran reported that he 
injured the rotator cuff in November 2001 while in service.  

VA outpatient treatment records of November 2003 note that 
the veteran reported a shoulder injury during physical 
training in 2002.  He was diagnosed with a right shoulder 
strain.  At a VA examination of July 2004 the veteran 
reported he injured his right shoulder while doing chin ups 
and push ups during physical training in service.  He stated 
he was diagnosed with a rotator cuff injury in 2001 while in 
Germany.  He was diagnosed with right shoulder rotator cuff 
tear, diagnosed while in the military, with current 
complaints of pain with certain movements.  

The veteran has a diagnosis of a current disability, right 
shoulder rotator cuff tear.  The remaining issue is whether 
the evidence establishes that this condition can be linked to 
service.  38 C.F.R. §§ 3.303(b).  The Board notes that under 
38 C.F.R. § 3.303(b), this nexus requirement can be satisfied 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
but is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In that regard the Board notes that an injury to the 
right shoulder while in service was noted in the separation 
physical of June 2003.  Only 5 months from separation, in 
November 2003, and before the veteran filed a claim for 
service connection, the veteran reported the same history of 
an injury while in service to the right shoulder and he was 
diagnosed with a right shoulder sprain.  Furthermore, at the 
VA examination of July 2004, the veteran once again reported 
the same history of an injury to the right shoulder while in 
service.  The Board finds the veteran to be credible.  He has 
consistently reported the same injury while in service, after 
service before filing his claim, and at the VA examination.  
Furthermore, the injury was noted in the medical history 
associated with the separation physical.  Therefore, the 
Board finds that there is competent evidence of an injury in 
service.  Moreover, there is competent evidence of a current 
disability, rotator cuff tear of the right shoulder which was 
noted by the examiner to have been first diagnosed in 
service.  Accordingly, service connection is warranted.

In reaching this determination the Board notes that the July 
2004 VA examiner seems to report normal findings yet 
continues a diagnosis of a rotator cuff tear.  Clearly this V 
examination could have been better but the AOJ elected to 
forward the file for appellate review.  The Board shall not 
remand this issue.  

Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2007).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluations following 
the award of service connection.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, there is nothing in the record to reflect that there 
has been any significant change in the disabilities and a 
uniform rating is warranted.  

A. Allergic Rhinitis

The veteran is currently assigned a noncompensable evaluation 
for allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  A 30 percent rating is warranted for allergic or 
vasomotor rhinitis with polyps.  A 10 percent rating is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.

A VA examination report of July 2004 notes that the veteran 
indicated he experiences nasal obstruction mainly at night 
when he is trying to sleep.  He denied any history of 
recurrent or chronic sinusitis.  Examination revealed swollen 
and somewhat pale middle and inferior turbinates.  There was 
no mucous present in the nore or nasopharynx.  The examiner 
noted that at the time of the examination the nasal airway 
appeared reasonably patent with only 20-30% nasal obstruction 
on the left side and no more than 10% nasal obstruction on 
the right side.  It was noted that the veteran indicated he 
had just used a nasal spray prior to the examination.  

The veteran was scheduled for an examination on May 2006 but 
he did not show up for the examination.  

Initially, the Board notes that the examination report notes 
that the veteran reported he had just used a nasal spray 
prior to the examination.  However, the veteran was provided 
an opportunity to have another VA examination and he failed 
to show.  38 C.F.R. § 3.655 (a) and (b) provides the 
following:

(a)  General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b)  Original or Reopened Claim or Claim for Increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board finds that since the veteran's claim is an original 
compensation claim, 38 C.F.R. § 3.655(b) is for application.  
Therefore, because the veteran failed to report for his VA 
examination, the Board is compelled to evaluate the claim on 
the existing record.  38 C.F.R. § 3.655(b).

On review of the evidence pertaining to the veteran's 
allergic rhinitis, the Board has determined that a 
compensable evaluation is not for application.  The evidence 
pertaining to the disability demonstrates that obstruction is 
not greater than 50 percent, and that there are no polyps.  
As the evidence does not support a compensable evaluation, 
the Board concludes that the currently assigned 
noncompensable evaluation is appropriate.  See 38 C.F.R. 
§ 4.31.

B.  Evaluation of degeneration spondylosis

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation will 
be assigned for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation ill be assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; a 30 percent evaluation will be assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; and a 
10 percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).

Diagnostic Code 5003 provides for a 20 percent evaluation 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; and a 10 percent evaluation 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.

Note 1: The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2007).

A VA examination report of July 2004 notes that the veteran 
reported experiencing sharp neck pain everyday at C2 through 
C5 which radiates to the left side of the neck and into the 
left shoulder.  The pain averages 10/10 and sometimes can go 
7/10, depending on if he is relaxed.  He reported the pain 
aggravated him and made him mad.  He stated that the pain did 
not radiate down either arm and denied any arm or hand 
numbness.  Lifting or just working makes the pain worse.  He 
denied any incapacitating episodes in the last year and 
denied any additional limitations with repetitive use or 
flare ups.  Examination revealed normal curvature of the 
cervical spine, cervical spine was nontender to palpation and 
no deformities were noted.  He had 0 to 40 degrees forward 
flexion with pain developing at C2, C3 and C4 areas, but very 
mild pain at 40 degrees, minus 5 degrees secondary to pain.  
Extension was from 0 to 45 degrees with pain at 45 degrees at 
C2-3 area at 45 degrees.  Left lateral and right lateral 
flexion as 0 to 45 degrees with pain at C2, C3, and C4 areas.  
Left and right lateral rotation was 0 to 80 degrees with pain 
at C2, C3, and C4 levels at 80 degrees.  Deep tendon reflexes 
were 1 to 2+ and equal in bilateral lower and upper 
extremities.  Active range of motion did not produce 
weakness, fatigue or incoordination.  They did produce pain.  
He had good strength and good sensation in both upper 
extremities.  The examiner noted that X-rays of November 2003 
showed mild degenerative spondylosis with spurring on the 
bodies of C2 through C5.  

VA outpatient treatment records note that the veteran sought 
treatment for neck pain in October 2005.  

The veteran was scheduled for an examination on May 2006 but 
he did not show up for the examination.  

As noted above, since the veteran's claim is an original 
claim and the veteran failed to show for his scheduled VA 
examination, it will be reviewed on the evidence of record.  
See 38 C.F.R. § 3.655.

On review of the evidence of record for the veteran's 
degenerative spondylosis of the cervical spine the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  The current evaluation contemplates the presence 
of pain on movement.  It also is consistent with flexion 
limited to 30 degrees or a combined range of motion limited 
to 170 degrees.  In order to warrant a higher evaluation, 
there must be the functional equivalent of flexion to less 
than 30 degrees or the combined range of motion less than 170 
degrees.  See Deluca, supra.  A 20 percent evaluation may 
also be assigned if there is guarding or spasm that results 
in abnormal gait or spinal contour.  On VA examination in 
July 2004, the veteran exhibited forward flexion of the 
cervical spine to 40 degrees minus 5 degrees secondary to 
pain.  The combined range of motion taking into account the 
degrees of motion lost due to pain was 330 degrees.  
Accordingly, the veteran falls well short of the functional 
impairment required to warrant a higher schedular rating.

Moreover, the veteran has not exhibited muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Additionally, the findings of the July 
2004 examination failed to show any neurologic impairment 
stemming from his cervical spine disability which would 
necessitate a separate disability rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242 Note (1).

Furthermore, the Board notes that the veteran is not entitled 
to a higher evaluation under diagnostic code 5003.  There is 
no x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations.

Thus, an evaluation in excess of 10 percent is not warranted.  
The competent evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by pain and flare-ups, neither the actual range of motion nor 
the functional limitation warrants an evaluation in excess of 
10 percent for limitation of motion based upon the 
appropriate codes governing limitation of motion.

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim for 
increase, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for rotator cuff tear, right shoulder, is 
granted.

An evaluation of allergic rhinitis in excess of 0 percent 
disabling, is denied.

An evaluation for mild degenerative spondylosis with spurring 
bodies C2-C5 in excess of 10 percent, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§  5103A(d).  The VA is obligated to conduct "'a thorough 
and contemporaneous medical examination'" when necessary.  
Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

The veteran is claiming service connection for bipolar 
disorder.  A VA examination report of December 2005 the 
examiner opined that bipolar disorder "was most likely 
permanently aggravated by," however, he did not state what 
aggravated the veteran's condition.  The RO requested a 
clarification of the opinion.  In response the examiner 
opined that the veteran's legal and social problems predated 
his joining the military.  It is clearly a pre-existing 
condition.  His use of ETOH while in the military confounds 
the picture of his mood problems and ETOH use alone could be 
the sole causation of his problems.  The veteran's 
involvement in the military less likely than not contributed 
to his bipolar diagnosis.  The Board finds that the 
examiner's opinion is unclear as to whether bipolar disorder 
existed during service or within one year form service.  

Furthermore, the Board notes that the issues of entitlement 
to a total rating for compensation on the basis of individual 
unemployability and entitlement to non-service connected 
pension are inextricably intertwined with the issue of 
service connection for bipolar disorder.  Therefore, these 
issues must be readjudicated after the issue of service 
connection for bipolar disorder has been fully developed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a new 
medical opinion from a different VA 
examiner as to the onset of the 
veteran's bipolar disorder.  The 
examiner should specifically state 
whether bipolar disorder first 
manifested during service or within one 
year form service.  ).  The claims 
folder should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  If there is an 
opinion that bipolar disorder 
preexisted service or was manifest 
during service, the examiner must 
identify the evidence that supports the 
opinion.

2.  After completing any additional 
development deemed necessary, the AOJ 
should readjudicate the intertwined 
claim for individual unemployability 
and non-service connected pension.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


